EXHIBIT 1
 1                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
 2                           SAN FRANCISCO DIVISION

 3
 4   ILSA SARAVIA, as next friend for A.H., a
                                          )         Case No.: 3:17-cv-03615
     minor, and on her behalf,            )
 5                 Plaintiff/Plaintiff,   )
           vs.                            )         SETTLEMENT AGREEMENT AND
 6
                                          )         RELEASE
     WILLIAM BARR, U.S. Attorney General, )
 7
     et al.,                              )         Honorable Vince Chhabria
 8            Respondents/Defendants.     )
                                          )
 9                                        )
                                          )
10
                                          )
11                                        )

12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28
                                                1
 1                        SETTLEMENT AGREEMENT AND RELEASE

 2          This Settlement Agreement and Release (“Agreement”) is entered into by and

 3   between Plaintiff, Ilsa Saravia, as next friend for A.H., a minor at the time Saravia filed the

 4   above-captioned matter (“Plaintiff”), on behalf of themselves and all Class Members, and

 5   Defendants William P. Barr, Attorney General of the United States; Chad F. Wolf, Acting

 6   Secretary of Homeland Security; U.S. Department of Homeland Security (“DHS”); Tony H.

 7   Pham, Senior Official Performing the Duties of the Director, U.S. Immigration and Customs

 8   Enforcement (“ICE”); Alex M. Azar II, Secretary of Health and Human Services; U.S.

 9   Department of Health and Human Services (“HHS”); Lynn A. Johnson, Assistant Secretary

10   for the Administration for Children and Families; Heidi H. Stirrup, Acting Director of the

11   Office of Refugee Resettlement (“ORR”); Elicia Smith, Federal Field Specialist of the

12   Office of Refugee Resettlement of the United States; Joseph B. Edlow, Deputy Director for

13   Policy, U.S. Citizenship and Immigration Services (“USCIS”); and James McHenry,

14   Director of the Executive Office for Immigration Review (“EOIR”) (collectively, the

15   “Parties”), by and through their attorneys. This Agreement is effective as of the date it is

16   executed by all Parties and upon final approval of the Court pursuant to Rule 23 of the

17   Federal Rules of Civil Procedure, as set forth below.

18                                            RECITALS

19          On June 22, 2017, Plaintiff filed a petition for writ of habeas corpus against HHS.

20   On August 11, 2017, Plaintiff filed a first amended petition for writ of habeas corpus and

21   class action complaint for injunctive and declaratory relief to add additional substantive

22   claims, parties and class allegations, and to seek additional relief (“FAC”).

23          On September 25, 2017, Plaintiff filed a motion for a preliminary injunction and for

24   provisional class certification.

25          On November 20, 2017, the United States District Court for the Northern District of

26   California granted Plaintiff’s motion for preliminary injunction and provisionally certified a

27   class under Federal Rule of Civil Procedure 23(b)(2) with regard to Claim 2 of the FAC.

28
                                                    2
 1   The Court defined the provisionally certified class as: “a class of noncitizen minors meeting

 2   the following criteria: (1) the noncitizen came to the country as an unaccompanied minor;

 3   (2) the noncitizen was previously detained in ORR custody and then released by ORR to a

 4   sponsor; (3) the noncitizen has been or will be rearrested by DHS on the basis of a

 5   removability warrant on or after April 1, 2017, on allegations of gang affiliation.”

 6            The Court’s preliminary injunction required DHS to establish at a hearing before an

 7   immigration judge “to ensure that changed circumstances indeed justify the rearrest” (

 8   “Saravia Hearings”). See Saravia v. Sessions, 280 F. Supp. 3d 1168, 1197-98 (N.D. Cal.

 9   2017).

10            In January 2018, Defendants appealed the preliminary injunction order to the U.S.

11   Court of Appeals for the Ninth Circuit. The District Court stayed proceedings pending the

12   appeal. On October 1, 2018, the Ninth Circuit affirmed the preliminary injunction order.

13   See Saravia for A.H. v. Sessions, 905 F.3d 1137 (9th Cir. 2018).

14            Plaintiff moved to clarify the class definition on November 9, 2018. The Court

15   granted Plaintiff’s motion, in part, and clarified the definition of the provisionally certified

16   class on December 3, 2018. The Court stated the “provisional class” respecting Claim 2 “is

17   not limited to minors who are taken into DHS custody solely on allegations of gang

18   affiliation (and who otherwise meet the class definition), but rather includes those minors

19   taken into custody based partly on allegations of gang affiliation.” December 3, 2018 Order,

20   ECF No. 173, at 1.

21            On November 15, 2018, Plaintiff filed a Second Amended Complaint (“SAC”),

22   which, among other things, added new factual allegations based on information learned

23   through discovery and events that had occurred following the Court’s issuance of a

24   preliminary injunction. See SAC, ECF No. 164. On November 29, 2018, Defendants

25   moved to dismiss the SAC. The Court has not ruled on Defendants’ motion to dismiss the

26   SAC.

27
28
                                                    3
 1          Plaintiff believes that the claims in the SAC have merit and that Plaintiff and the

 2   Class Members would be entitled to permanent relief at least as protective as that which is

 3   currently available under the preliminary injunction, as affirmed by the Ninth Circuit.

 4          Defendants deny any and all liability of any kind to the Plaintiff or the Class

 5   Members. Defendants further make no admission that any Class Member suffered any harm,

 6   let alone harm from the actions of Defendants.

 7          The Parties, however, have concluded that further litigation would be protracted and

 8   expensive for all Parties. After taking into account these factors, as well as the risks of

 9   further litigation, the Parties agreed to settle in the manner and upon the terms set forth in

10   this Agreement.

11          The Parties believe this Agreement is a fair, adequate, and reasonable settlement of

12   the Action and have arrived at this Agreement after extensive arms-length negotiations,

13   including through two Settlement Conferences with the Honorable Judge Laurel Beeler,

14   which took place on July 16, 2019, and December 9, 2019.

15          Considering the benefits that Plaintiff and the Class Members will receive from

16   settlement of the Action and the risks of litigation, Class Counsel have concluded that the

17   terms and conditions of this Agreement are fair, reasonable, and in the best interests of

18   Plaintiff and the Class Members. Plaintiff has agreed that Defendants shall be released from

19   the Released Equitable Claims pursuant to the terms and provisions of this Agreement and

20   has agreed to the dismissal with prejudice of this Action and all Released Equitable Claims,

21   as defined in Section I.R.

22          NOW, THEREFORE, it is hereby STIPULATED AND AGREED, by and among

23   the Parties, through their respective attorneys, subject to the final approval of the Court

24   pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, in consideration of the

25   benefits flowing to the Parties from the Agreement, that the Released Equitable Claims shall

26   be compromised, settled, forever released, barred, and dismissed with prejudice, upon and

27   subject to the following terms and conditions:

28
                                                   4
 1   I.       DEFINITIONS

 2            Wherever used in this Agreement, the following terms have the meanings set forth

 3   below:

 4            A.     “Action” means the lawsuit captioned Saravia v. Barr, et al., Case No. 3:17-

 5                   cv-03615 (VC) (LB) (N.D. Cal.).

 6            B.     “Claim 4 Benefits Subclass” means the class for purposes of Plaintiff’s

 7                   Claim 4 shall be defined to include all Settlement Class Members who also

 8                   applied for asylum, SIJ status, T or U nonimmigrant status, or a waiver of

 9                   inadmissibility or application for adjustment of status that is related to such

10                   an application for asylum, SIJ status or T or U nonimmigrant status, before

11                   the age of 21, and had or will have an application for asylum, SIJ status, T or

12                   U nonimmigrant status, or a waiver of inadmissibility or adjustment of status

13                   that is related to such an application denied by USCIS when any information

14                   that the noncitizen is or may have been affiliated with a gang is a basis for the

15                   denial.

16            C.     “Class Counsel” means counsel for Plaintiff and Class Members in this

17                   action, Martin S. Schenker, Ashley K. Corkery, and Evan G. Slovak (Cooley

18                   LLP); William Freeman and Sean Riordan (ACLU Foundation of Northern

19                   California); Stephen B. Kang (ACLU Immigrants’ Rights Project); Holly S.

20                   Cooper (Law Offices of Holly Cooper); and Amy Belsher and Jessica Perry

21                   (New York Civil Liberties Union Foundation), and their successors.

22            D.     “Class Members” means members of the Settlement Class.

23            E.     “Classwide Settlement” means the settlement of the claims asserted by

24                   Plaintiff, on behalf of herself and others similarly situated, in the SAC, as

25                   reflected in this Agreement.

26            F.     “Defendants” means William P. Barr, Attorney General of the United States;

27                   Chad R. Wolf, Acting Secretary of DHS; Tony H. Pham, Senior Official

28
                                                    5
 1                     Performing the Duties of the Director; Alex M. Azar II, Secretary of HHS;

 2                     Lynn A. Johnson, Assistant Secretary for the Administration for Children and

 3                     Families; Heidi H. Stirrup, Acting Director of ORR; Elicia Smith, Federal

 4                     Field Specialist of the ORR; Joseph B. Edlow, Deputy Director for Policy,

 5                     USCIS; and James McHenry, Director of EOIR, and their successors.

 6            G.       “Effective Date” means the date the Court issues an order finally approving

 7                     this Agreement.

 8            H.       “Final Fairness Hearing” means the hearing at which the Court decides

 9                     whether to approve the Classwide Settlement as being fair, reasonable and

10                     adequate.1

11            I.       “Government” means the United States federal government agencies whose

12                     heads are named Defendants in the Action, including DHS, ICE, USCIS,

13                     HHS, ORR and EOIR.

14            J.        “Minor” means any person under the age of 18 years. The term “minor”

15                     shall not include an emancipated minor or a person who has been

16                     incarcerated due to a conviction for a criminal offense as an adult.

17                     Defendants shall treat all persons who are under the age of 18 but not

18                     included within the definition of “minor” as adults for all purposes, including

19                     release on bond or recognizance.

20            K.       “Orders” means Judge Chhabria’s November 20, 2017 order granting

21                     Plaintiff’s motion for a preliminary injunction (ECF No. 100) and December

22                     3, 2018 order clarifying the class definition (ECF No. 173).

23            L.       “Party or Parties” means, in the singular one of and in the plural all of

24                     Plaintiff and Defendants.

25            M.       “Plaintiff” means Ilsa Saravia, as next friend for A.H., a minor at the time

26
     1
       Counsel for Defendants shall not travel to San Francisco for the Fairness hearing, due to the inherent risks of
27   travel related to the current COVID-19 pandemic.

28
                                                             6
 1        Saravia filed the above-captioned matter.

 2   N.   “Plaintiff’s Claims 1 and 2” means Plaintiff’s First Claim for Relief in the

 3        SAC, which challenges the Government’s allegedly unlawful arrest of

 4        unaccompanied alien children (“UACs”) released to a sponsor in violation of

 5        the Fourth Amendment and Plaintiff’s Second Claim for Relief, which

 6        challenges the Government’s alleged systematic deprivation of the liberty and

 7        family integrity rights of these sponsored UACs in violation of the Fifth

 8        Amendment and the Trafficking Victims Protection Reauthorization Act (

 9        “TVPRA”).

10   O.   “Plaintiff’s Claim 3” means Plaintiff’s Third Claim for Relief in the SAC,

11        which challenges the Government’s alleged restrictive placement of Class

12        Members in secure and staff secure ORR facilities in violation of substantive

13        due process.

14   P.   “Plaintiff’s Claim 4” means Plaintiff’s Fourth Claim for Relief in the SAC,

15        which challenges the Government’s alleged denial of immigration benefits

16        based on unsubstantiated gang allegations, in violation of the Fifth

17        Amendment and Administrative Procedure Act.

18   Q.   “Released Equitable Claims” includes all claims, demands, rights, liabilities

19        and causes of action for declaratory or equitable relief, including injunctive

20        relief, known or unknown, that:

21        1.     Relate to any alleged unlawful rearrest of Class Members on the basis

22               of allegations of gang affiliation; and

23        2.     Existed prior to the Preliminary Approval of this Agreement, and

24               which were or could have been alleged in the Action based on the

25               same common nucleus of operative facts alleged and the arguments

26               made by Plaintiff in the Action.

27   R.   “Released Parties” means Defendants in their official capacities, as well as

28
                                         7
 1                 their past, present, or future department heads, inferior officers, employees,

 2                 agents, representatives, or contractors.

 3          S.     “Saravia Flowchart” means the document attached as Appendix A, which

 4                 ICE has committed to employ in determining Class Member eligibility in

 5                 complying with the Orders and this Agreement.

 6          T.     “Settlement Class” means the class for purposes of Plaintiff’s Claims 1-3,

 7                 which shall be defined to include all noncitizen minors2 meeting the

 8                 following criteria: (1) the noncitizen minor came to the United States as an

 9                 unaccompanied minor; (2) the noncitizen minor was previously detained in

10                 ORR custody and then released by ORR to a sponsor; and (3) the noncitizen

11                 minor has been or will be rearrested by DHS3 on the basis of a removability

12                 warrant based in whole or in part on allegations of gang affiliation. This class

13                 expressly excludes arrests of noncitizen minors who already are subject to

14                 final orders of removal.

15          U.     “Subclass Member(s)” means the members of the Claim 4 Benefits

16                 Subclass.

17   II.    SETTLEMENT RELIEF FOR PLAINTIFF’S CLAIMS 1 AND 2

18          A.     The components of the settlement relief to be provided to the Class Members

19                 in connection with Plaintiff’s Claims 1 and 2, including the continued

20                 implementation of the Orders, are set forth in this Section II and are to be

21                 provided by Defendants DHS, ICE, EOIR, HHS, and ORR.
     2
22     The Parties agree that the Settlement Class includes any children designated as
     “accompanied children” (“ACs”) at the time of rearrest by Defendants, as long as such
23   children otherwise meet the class definition.
     3
24    Most Class Members to date have been rearrested by ICE, and the Parties anticipate that
     ICE will remain the principal component within DHS that conducts rearrests. In the event a
25   Class Member is rearrested by United States Custom and Border Protection (“CBP”), a
     component agency of DHS, the provisions of Section II.J will apply. The class expressly
26   excludes individuals entering the United States who CBP encounters or apprehends at or
     near the border as a result of routine patrol or checkpoint operations.
27
28
                                                   8
 1          B.     ICE agrees to implement, or continue to implement, the following:

 2                 1.     Saravia Flowchart

 3                        a.      Prior to effectuating an arrest of a noncitizen minor, or as

 4                                proximate to the time of the arrest as possible due to exigent

 5                                circumstances or encountering a minor in other circumstances

 6                                outside of a law enforcement operation, Enforcement and

 7                                Removal Operations (“ERO”) and Homeland Security

 8                                Investigations (“HSI”) personnel will refer to the Saravia

 9                                Flowchart, attached as Appendix A, to determine Class

10                                Member eligibility in complying with the Orders.4

11                        b.      ERO and HSI shall make available a version of the Saravia

12                                Flowchart accessible to ICE law enforcement personnel for

13                                their review and use in the field.

14                        c.      Nothing in this Agreement shall be construed as a concession

15                                by Plaintiff that the Flowchart’s interpretation and application

16                                of the TVPRA, 8 U.S.C. 1232, is correct, including a

17                                concession that a given child is properly designated

18                                “accompanied” or “unaccompanied” under the Flowchart.

19                 2.     Guidance/Broadcasts

20                        a.      ICE agrees to continue to provide Saravia job-aids, including

21                                a case summary, class definition, and resulting impact, to

22                                ICE’s personnel and will update these job-aids consistent with

23                                this Agreement.

24                        b.      ICE agrees to update the Saravia broadcast that was provided

25
     4
      By way of clarification, if the Saravia Flowchart directs either “Case referred to ORR for
26   placement” or “ICE custody,” the decision maker will proceed to the specified steps to
     determine “Does Saravia apply?”
27
28
                                                  9
 1                              to the field with the terms of this Agreement and provide it to

 2                              its workforce.

 3                3.     Training

 4                       a.     ICE agrees to continue to provide Saravia training to ICE’s

 5                              workforce and will update the training consistent with this

 6                              Agreement.

 7                       b.     HSI also agrees to include Saravia settlement requirements

 8                              and the Saravia Flowchart in its advanced gang training at the

 9                              Federal Law Enforcement Training Center. HSI further agrees

10                              to provide its National Gang Unit group supervisors

11                              informative training about guidelines implementing this

12                              Agreement.

13                       c.     ERO and HSI will provide Plaintiff’s counsel with copies of

14                              all materials used in conjunction with the trainings referenced

15                              in (i) and (ii) above, subject to any privileges ERO and/or HSI

16                              may assert for the materials. Any invocation of privilege under

17                              this subparagraph shall be accompanied by a privilege log

18                              completed in a manner consistent with the Federal Rules of

19                              Civil Procedure.5 The parties agree that any exchange of

20                              information will be governed by the provisions of the

21                              protective order entered in this case.

22                4.     HSI (or its successor organization) Operations

23                       a.     HSI agrees to include the following language in all operations

24                              plans generated through the Investigative Case Management

25                              system:

26   5
       These privilege logs will include, at minimum, custodian, date, to/from information,
27   document description, document type, and privilege claim.

28
                                                 10
                OPERATIONAL CONSIDERATIONS UNDER SARAVIA v.
 1              BARR SETTLEMENT AGREEMENT: Saravia class
                members include any noncitizen minor who (1) came to the
 2              United States as an unaccompanied alien child; (2) was
                previously in Department of Health and Human Services
 3              Office of Refugee Resettlement (ORR) custody and then
                released by ORR to a sponsor; and (3) has been or will be
 4              rearrested by ICE on the basis of a removability warrant based
                in whole or in part on allegations of gang affiliation. HSI must
 5              contact their local OPLA field office as soon as operationally
                possible when there is a probability of targeting or arresting a
 6              Saravia class member, or if a Saravia class member is
                identified after arrest. Under the terms of the settlement
 7              agreement, Saravia class members are entitled to expedited
                custody hearings and the government is required to prove that
 8              there has been change of circumstances to justify ICE’s
                rearrest of the minor.
 9
10        b.    Pre-operation    briefings/teleconferences    held   prior    to

11              operations will include:

12              (1)    A notice for the briefing/teleconference sent to all HSI

13                     law enforcement participants, including the name, start

14                     date, and location of the operation, along with JFRMU

15                     and OPLA Saravia settlement agreement subject

16                     matter expert contact information.

17              (2)    A copy of the Saravia Flowchart.

18              (3)    ICE Headquarters and field personnel will participate

19                     in the briefings and/or teleconferences and Saravia

20                     subject matter experts will be available to field

21                     questions.

22              (4)    OPLA will provide guidance regarding UACs who

23                     may be encountered as part of the operation and this

24                     Agreement.

25   5.   ERO Operations

26        a.    ERO will include in its operations plan guidance that discusses

27              or summarizes Saravia and the requirement in identifying

28
                                11
 1                       Class Members and complying with the terms of this

 2                       Agreement.

 3                       (1)    The Saravia Flowchart and JFRMU subject matter

 4                              expert contact information will be presented to ICE

 5                              personnel participating in an operation.

 6               b.      ERO will include and abide by the following language in its

 7                       operation plans:
                         During enforcement actions, officers may encounter minors
 8                       who are unaccompanied alien children (UAC) or accompanied
                         children (AC). If a minor is a UAC upon encounter the law
 9                       requires that ICE notify ORR within 48 hours of the encounter
                         and transfer the minor to Office of Refugee Resettlement
10                       (ORR) within 72 hours. AC’s would be subject to ICE custody
                         but only in very limited circumstances. However, specific
11                       requirements apply to minors who are Saravia class members.
                         Any minor is potentially a Saravia class member and subject
12                       to the terms of the Saravia settlement agreement. The Saravia
                         settlement may apply to all minors, not just UAC, if they had a
13                       prior encounter with DHS as a UAC and they were previously
                         in ORR custody. (See Saravia Settlement Agreement, dated
14                       ______, 2020.) To the extent possible, officers should
                         determine whether a minor is a Saravia class member prior to
15                       encounter. Upon encountering a minor, the local FOJC shall
                         be contacted for guidance. If this person is unavailable,
16                       contact the local Office of the Principal Legal Advisor for
                         guidance regarding the applicability of the TVPRA and to
17                       verify potential Saravia class membership. Prior to arresting
                         the minor – or as close to the time of arrest as possible if
18                       exigent circumstances apply or if the encounter took place
                         outside of a law enforcement operation – refer to the Saravia
19                       Flowchart to determine class member eligibility. Saravia class
                         members whose circumstances have not changed since their
20                       last release from ORR, including UACs and ACs, will be
                         placed by ERO officers in the care of an available sponsor to
21                       whom the UAC or AC was previously released, or to
                         immediate family members who have no ascertainable
22                       criminal history and/or are not targets of the operation. If the
                         minor is a UAC, officers should notify ORR at 202-401-5709
23                       that the UAC was encountered within 48 hours of the
                         encounter even if they cannot be apprehended due to Saravia
24                       requirements. If a UAC is placed under arrest, officers/agents
                         should contact ORR upon completion of processing.
25
26   C.   After a Class Member is rearrested, ICE will issue a notice (or the equivalent)

27        of a Saravia Hearing (a “Saravia Notice”). Service and contents of the

28
                                        12
 1        Saravia Notice shall include the following:

 2        1.     ICE shall serve by U.S. mail, e-mail, or in person, the Saravia Notice

 3               on the Class Member’s sponsor of record.

 4        2.     ICE shall provide the Saravia Notice to Class Counsel and the Class

 5               Member’s immigration counsel, if any, at the time it is served on the

 6               Class Member’s sponsor, or as soon as possible thereafter.

 7        3.     This Saravia Notice shall specify that the class member may select the

 8               venue where the Saravia Hearing is to take place: either jurisdiction

 9               of arrest, jurisdiction of residence, or jurisdiction of detention.

10        4.     The Saravia Notice shall include the nature of the proceedings, the

11               legal authority under which the proceedings are conducted, and the

12               specific acts or conduct alleged that provide the authority for the

13               rearrest.

14        5.     The Saravia Notice will be served on the minor and his or her

15               counsel, if any within 48 hours of rearrest.

16   D.   ICE will file the Class Members’ Saravia Notice with the immigration court

17        in the jurisdiction of the Class Member’s rearrest pursuant to Section II.C as

18        soon as practicable. A Class Member who receives a Saravia Notice will be

19        entitled to Saravia Hearing within ten (10) calendar days of rearrest, unless a

20        continuance is granted or venue is changed as described in Section II.C.3

21        above and Section II.E below.

22   E.   A Class Member who receives a Saravia Notice may request a continuance

23        from the court presiding over the Class Member’s docketed Saravia Hearing,

24        including a request for an extension of time before the commencement of the

25        hearing or following the conclusion of the Government’s presentation of its

26        evidence at the Saravia Hearing. ICE will not oppose the initial request for a

27        continuance.

28
                                          13
 1        1.     Notwithstanding the foregoing, a Class Member may also request a

 2               subsequent continuance or continuances for good cause shown. ICE

 3               may oppose a subsequent continuance or continuances.

 4        2.     If a scheduled Saravia Hearing must be postponed on the day of the

 5               proceeding by no fault of the Class Member, such as due to inclement

 6               weather, judicial adjournment (e.g., illness or sickness of the judge),

 7               or other similar situations, ICE will not oppose a continuance.

 8   F.   The venue for Saravia Hearings shall be as follows:

 9        1.     The Saravia Hearing will take place in the immigration court closest

10               to the location of the Class Member’s rearrest unless, within five days

11               of receiving the notice of Saravia Hearing, the Class Member elects to

12               have the hearing take place in the immigration court closest to the

13               location of the Class Member’s current detention or the location of the

14               Class Member’s residence. The noncitizen minor’s filing of any such

15               motion will restart the 10-day clock for conducting the Saravia

16               Hearing.

17        2.     If the noncitizen is in HHS custody, the noncitizen minor may select

18               whether the Saravia Hearing will take place in the immigration court

19               closest to the location of the care provider (current detention), in the

20               immigration court closest to the location of rearrest, or in the

21               immigration court closest to the location the minor’s residence, except

22               that a hearing will not be required to be held in the immigration court

23               closest to the location or residence of rearrest if ORR certifies that

24               there is no care provider willing to accept the noncitizen that is

25               located within a three hours’ drive of the immigration court for

26               those jurisdictions.

27        3.     All Saravia Hearing proceedings prior to the in-person Saravia

28
                                        14
 1               Hearing, such as requests for continuances, may be conducted by

 2               video teleconferencing (“VTC”), or teleconference.

 3   G.   The burden of proof at Saravia Hearings is on ICE to establish the

 4        circumstances have changed such that the Class Member now presents a

 5        danger to the community or is a flight risk, as defined by the Board of

 6        Immigration Appeals.

 7   H.   ICE shall have a procedure whereby the name and identifying information of

 8        any noncitizen minor detained by DHS, or who is a target for rearrest, is

 9        promptly queried against the appropriate databases of all sponsored

10        noncitizen minors to determine whether the noncitizen minor was previously

11        released to a sponsor by ORR, and otherwise qualifies as a Class Member,

12        and should be entitled to a Saravia Hearing under the terms of this

13        Agreement.

14   I.   ICE agrees to ongoing, timely, and accurate reporting to Class Counsel

15        regarding the rearrest of Class Members is required, including by serving any

16        Saravia Notice at or immediately after the time it is issued, and promptly

17        responding to Class Counsel’s requests for information regarding the

18        scheduling, status, or outcome of any Saravia Hearing.

19   J.   In the event a Class Member is rearrested by CBP, CBP shall transfer any

20        unaccompanied Class Member to ORR consistent with the provisions of the

21        TVPRA, 8 U.S.C. 1232(b)(3). If the Class Member is accompanied, CBP

22        shall transfer the Class Member to ICE within seventy-two hours, absent

23        exceptional circumstances. The term “exceptional circumstances” as used in

24        this paragraph shall have the same meaning as in 8 U.S.C. 1232(b)(3). The

25        time for ICE or ORR to perform the obligations set forth in this Agreement

26        shall begin to run from when the Class Member enters the custody of ICE or

27        HHS (ORR).

28
                                       15
 1   III.   SETTLEMENT RELIEF FOR PLAINTIFF’S CLAIM 3

 2          A.   The components of the settlement relief to be provided to the members of the

 3               Settlement Class in connection with Plaintiff’s Claim 3 are set forth in this

 4               Section III and are to be provided by Defendant ORR.

 5          B.   Where a prior sponsor is willing to resume custody over a Class Member who

 6               prevailed at a Saravia Hearing, and that Class Member was rearrested prior to

 7               the Saravia Hearing, that Class Member must be released to his or her

 8               sponsor within three (3) calendar days, except under circumstances described

 9               in Section III.C below.

10          C.   ORR will not release a Class Member who prevailed at the Saravia Hearing

11               to the previous sponsors, where:

12               1.     The sponsor is physically not available anymore (e.g., removed or

13                      imprisoned or cannot be located or is not willing to take the minor

14                      back);

15               2.     ORR has evidence that the prior sponsor, or individuals in the

16                      sponsor’s household, are abusing or neglecting the Class Member or

17                      other child in the sponsor’s home; or

18               3.     The Class Member was previously released to a Category 2b or

19                      Category 3 sponsor but the Class Member was not living with his or

20                      her Category 2b or Category 3 sponsors immediately prior to arrest.

21                      For Class Members who are rearrested by ICE after serving time in a

22                      local jail, ORR will release to the previous Category 2b or Category 3

23                      sponsor if the UAC was living with the Category 2b or Category 3

24                      sponsor immediately prior to their arrest by local authorities.

25          D.   For a Class Member who prevailed at the Saravia Hearing, but who is not

26               released to the prior sponsor pursuant to Section III.C above, ORR will

27               conduct sponsorship determination proceedings pursuant to the requirements

28
                                               16
 1              of the TVPRA and its policies for release to a sponsor, and any other

 2              applicable law.    In connection with this process, ORR shall not use

 3              allegations of gang affiliation that served as a basis for arrest as a basis to

 4              deny the Class Member’s release to a sponsor.

 5         E.   A Class Member who prevails at his or her Saravia Hearing, but who cannot

 6              be released to the prior sponsor pursuant to Section III.C above, will be

 7              placed in a shelter if there is placement available in a shelter where the care

 8              provider is willing and able to accept the child. This Agreement does not

 9              affect ORR’s ability to place Class Members in influx facilities if it has

10              limited space available, and/or ORR’s ability to place Class Members in

11              RTCs if a licensed psychiatrist or psychologist has found that the child poses

12              a danger to self or others. This Agreement similarly does not affect any Class

13              Member’s rights to challenge their placement in an influx facility or

14              Residential Treatment Center (RTC) under any applicable law.

15         F.   For three years after the Effective Date of the Agreement, whenever ORR

16              concludes that a Class Member cannot be returned to a prior sponsor, ORR

17              will inform Class Counsel of the reasons why the sponsor cannot be returned

18              within seventy-two (72) hours of reaching that conclusion, for the purpose of

19              monitoring compliance with this Agreement.

20         G.   If the Class Member prevails at the Saravia Hearing, ORR cannot conclude

21              that the Class Member’s prior sponsor is no longer suitable, or is neglecting

22              or abusing the child, based on the rationale that the prior sponsor is unable to

23              prevent the Class Member from associating or affiliating with alleged gang

24              members.

25   IV.   SETTLEMENT RELIEF FOR PLAINTIFF’S CLAIM 4

26         A.   The components of the settlement relief to be provided to the members of the

27              Claim 4 Benefits Subclass are set forth in this Section IV and are to be

28
                                              17
 1        provided by Defendant USCIS.

 2   B.   Programmatic Changes - SIJ Petitions

 3        1.     USCIS agrees it will not refuse its consent to a request for SIJ

 4               classification based in whole or in part on the fact that the state court

 5               did not consider or sufficiently consider evidence of the petitioner’s

 6               gang affiliation when making its determination that it was not in the

 7               best interest of the child to return to his or her home country.

 8        2.     USCIS agrees that it will not revoke a petition for SIJ classification

 9               based in whole or in part on the fact that the state court’s best interest

10               determination was not made with consideration of the petitioner’s

11               gang affiliation.

12        3.     USCIS agrees that it will not use its consent authority to reweigh the

13               evidence the juvenile court considered when it issued the predicate

14               order.

15        4.     USCIS agrees that it will not refuse consent for SIJ classification on

16               the basis that:

17               a.       the state court did not consider allegations of gang affiliation

18                        in deciding whether to issue a predicate order, or the

19                        application does not disclose sufficient information concerning

20                        whether the state court considered allegations of gang

21                        affiliation;

22               b.       the applicant did not present evidence of his gang affiliation to

23                        the state court, where gang-related issues were never raised to

24                        the state court and gang-related issues did not form a basis for

25                        any of the state court’s findings in issuing the predicate order;

26               c.       USCIS considers the state court’s evidentiary record

27                        incomplete, or cannot determine whether the state court’s

28
                                         18
 1                      evidentiary record was complete, on the subject of gang

 2                      affiliation (for example, where the petitioner raised fear of

 3                      gangs as a partial basis for the best interests finding, but the

 4                      state court did not consider any evidence of petitioner’s gang

 5                      affiliation); and

 6               d.     the state court issued a predicate order after expressly

 7                      considering evidence of the applicant’s alleged gang

 8                      affiliation, but USCIS deems that evidence was incomplete or

 9                      cannot determine whether the state court record was complete

10                      (for example, where USCIS believes the applicant should have

11                      disclosed additional evidence of gang affiliation to the state

12                      court than is apparent in the record).

13        5.     This section will apply prospectively to all SIJ petitions, including

14               those re-adjudicated pursuant to Section IV.C.1. below.

15   C.   The substantive eligibility criteria for immigration benefits shall be as

16        follows:

17        1.     Special Immigrant Juvenile (“SIJ”) Classification

18               a.     USCIS agrees to adjudicate SIJ petitions in accordance with

19                      provisions herein.

20               b.     For any Subclass Members (as defined above) who identify

21                      themselves to USCIS by filing a no-cost motion to reopen that

22                      includes in bold on the I-290B “Saravia Class Member – FEE

23                      EXEMPT” or who the Parties jointly identify as qualifying

24                      Subclass Members as having received a SIJ revocation or

25                      denial, USCIS agrees to:

26                      (1)     set aside the SIJ revocations and denials to the extent

27                              USCIS’s decision to withhold or revoke its consent to

28
                                        19
 1                      grant SIJ classification was based at least in part on

 2                      alleged gang affiliation; and

 3               (2)    to adjudicate their SIJ classification applications

 4                      pursuant to the procedures set forth above.

 5   2.   Other immigration benefits shall be as follows:

 6        a.     An agreement from USCIS that it will not consider allegations

 7               of gang affiliation in determining Subclass Members’ statutory

 8               eligibility for asylum, T or U nonimmigrant status, or waiver

 9               of inadmissibility or adjustment of status that is related to such

10               an application for asylum, SIJ status or T or U nonimmigrant

11               status, except to the extent permitted by the INA and other

12               applicable law.

13        b.     An agreement that when USCIS determines whether to grant,

14               deny, or revoke a particular benefit to a Subclass Member as a

15               matter of statutory eligibility (pursuant to the enumerated

16               circumstances above) or in the exercise of discretion, and

17               concludes that it intends to deny the benefit based at least in

18               part on alleged gang affiliation, it will use the procedural

19               requirements set forth herein before denying or revoking the

20               benefit.

21        c.     Subclass Members (as defined above) whose applications

22               were denied or revoked at least in part due to allegations of

23               gang affiliation prior to the Claim 4 Implementation Date may

24               submit a no-cost motion to reconsider that includes in bold on

25               the I-290B “Saravia Class Member – FEE EXEMPT.” For

26               these Subclass Members, USCIS agrees to re-open and

27               adjudicate their benefits pursuant to the procedures set forth

28
                                   20
 1               herein.

 2   3.   The procedures for when USCIS seeks to use allegations of gang

 3        affiliation to deny or revoke immigration benefits shall be as follows:

 4        a.     No conclusory third-party statement of a petitioner’s gang

 5               membership or affiliation without additional evidence will be

 6               deemed sufficient evidence upon which USCIS will base a

 7               decision.

 8        b.     Adequate notice shall be provided to the applicant before

 9               USCIS denies an immigration benefit partially or entirely on

10               the basis of suspected gang affiliation.

11               (1)       An agreement from USCIS that if USCIS intends to

12                         deny or revoke a Subclass Member’s application for an

13                         application for asylum, T or U nonimmigrant status, or

14                         a waiver of inadmissibility or application for

15                         adjustment of status that is related to such an

16                         application for asylum, SIJ status or T or U

17                         nonimmigrant status based even partially on suspected

18                         gang affiliation, USCIS must provide adequate notice

19                         of the basis of the denial or revocation and a

20                         meaningful opportunity to be heard before denying or

21                         revoking the benefit.

22               (2)       Adequate notice shall include, at a minimum, the

23                         following:

24                         (a)    USCIS will send a Request for Evidence (

25                                “RFE”), Notice of Intent to Deny (“NOID”), or
                                  Notice of Intent to Revoke (“NOIR”) to the
26
                                  applicant informing them of the agency’s intent
27
28
                                  21
 1         to deny or revoke the benefit. If allegations of

 2         gang affiliation are even a partial basis for the
           denial or revocation, the agency will articulate
 3
           the factual basis for the allegations of suspected
 4
           gang affiliation at the time it issues the RFE,
 5
           NOID, or NOIR.
 6
     (b)   USCIS will provide the applicant to the
 7
           maximum extent possible all evidence in
 8
           USCIS’s         possession      concerning       gang
 9
           allegations that it was aware of and relied on in
10
           its determination to issue said RFE, NOID, or
11         NOIR to the extent allowed by 8 C.F.R.
12         § 103.2 (b)(16)(iii)-(iv). This evidence may
13         include, but is not limited to the following:
14         (i)     Gang memoranda in the applicant’s A-
15                 file;
16         (ii)    Any      I-213s      that   reference    gang
17                 affiliation; and
18         (iii)   Documentary          evidence    in     DHS’s
19                 possession concerning the alleged gang
20                 affiliation.
21   (c)   Where USCIS relies on evidence, documentary,
22         recorded, or otherwise, to determine that the
23         applicant is affiliated with a gang, but declines

24         to produce the underlying evidence or records it

25         has relied on to make that determination

26         pursuant to 8 C.F.R. §§ 103.2 (b)(16)(iii)-(iv),

27         USCIS shall provide, to the maximum extent

28
           22
 1         possible, a detailed description of that evidence

 2         in a manner sufficient to clearly identify the
           derogatory information and allow the applicant
 3
           to rebut it. That description shall include, if
 4
           appropriate: descriptions of the source, agency,
 5
           or officer that provided the information;
 6
           descriptions of any incidents of alleged conduct
 7
           or criminal activity described in the evidence,
 8
           and the dates they took place; and, to the extent
 9
           possible, any indications as to whether the
10
           preparer of the evidence is making statements
11         based on personal knowledge or that the
12         evidence was based on the knowledge of
13         people other than the preparer.
14   (d)   The applicant may then respond to the evidence
15         USCIS      presents    with   rebuttal    evidence
16         sufficient to demonstrate, by a preponderance

17         of   the   evidence,    statutory   eligibility   or

18         entitlement to a positive exercise of discretion

19         to receive the benefit. The applicant will be

20         given 87 days to respond to an RFE, 33 days to
           respond to a NOIR, and 33 days to respond to a
21
           NOID. Where the applicant may require
22
           additional time to respond due to circumstances
23
           beyond the applicant’s control, such as
24
           obtaining evidence from a separate state or
25
           federal governmental agency, the applicant
26
           may apply to administratively close the case for
27
28
           23
 1         six months, and request that USCIS re-issue the

 2         RFE, NOID, or NOIR after the six months has
           elapsed.
 3
     (e)   USCIS procedures for making a discretionary
 4
           decision shall provide for the weighing of all
 5
           positive and negative factors.      A notice of
 6
           intent to deny or revoke a benefit on the basis
 7
           of discretion will provide the analysis of such
 8
           positive and negative factors that could assist or
 9
           potentially assist the applicant in rebutting the
10
           gang allegation.
11   (f)   Examples of relevant, probative, and credible
12         rebuttal evidence include, but are not limited to:
13         (i)     Credible testimony that the applicant is
14                 not a gang member, which may be
15                 provided in the form of an interview
16                 with USCIS;
17         (ii)    Family and community support in the
18                 United States;
19         (iii)   Participation    in   secondary   or post-
20                 secondary education;
21         (iv)    Existence of value and service to the
22                 community;
23         (v)     Proof of genuine rehabilitation (if the
24                 applicant was previously affiliated with
25                 a gang).
26   (g)   USCIS will review the applicant’s rebuttal
27
28
           24
 1         evidence.     If USCIS concludes that the

 2         applicant rebutted the gang allegations by a
           preponderance of the evidence, it will proceed
 3
           with processing the benefit application.
 4
     (h)   If USCIS concludes that the applicant did not
 5
           rebut the gang allegations by a preponderance
 6
           of the evidence, USCIS’s decision will include
 7
           an explanation of the basis for its conclusion in
 8
           detail addressing each piece of rebuttal
 9
           evidence that the applicant submits, and explain
10
           why that rebuttal evidence was insufficient to
11         meet the applicant’s burden.
12   (i)   Any denial based at least in part upon evidence
13         of gang affiliation will undergo secondary
14         review before issuance.
15   (j)   The applicant may then appeal the agency’s
16         denial of a petition for T or U nonimmigrant

17         status, or adjustment of status for T or U

18         nonimmigrants to the Administrative Appeals

19         Office (“AAO”) for appellate review. An

20         applicant whose asylum application is referred
           to the Immigration Judge will have the
21
           opportunity for a de novo review of the
22
           application   for   asylum and     any     related
23
           adjustment and waiver applications over which
24
           the IJ has jurisdiction in removal proceedings.
25
     (k)   The RFE, NOID, or NOIR provided to any
26
           identified Subclass Member should inform the
27
28
           25
 1                                             applicant of the specific procedural rights

 2                                             granted under this settlement. A denial or
                                               revocation by USCIS will summarize the
 3
                                               appropriate USCIS appeals process.
 4
     V.    RELEASE OF CLAIMS AND PRESERVATION OF DEFENSES
 5
           A.   Release. Upon final approval of this Agreement by the Court, Plaintiff and all
 6
                Class Members and Subclass Members waive and release all Released Parties
 7
                from the Released Equitable Claims. Nothing in this Agreement shall have
 8
                any preclusive effect on any damages claim by Plaintiff or any Class Member
 9
                or Subclass Member, or any claim by Plaintiff or any Class Member or
10
                Subclass Member concerning any individualized challenges to their custody
11
                or denial/revocation of benefits.
12
           B.   Preservation of Defenses. By agreeing to this Agreement and the releases
13
                contained herein, Defendants do not waive any defenses available to any
14
                Defendant or the United States in any other pending or future action to claims
15
                that were or could have been made in the Action that arise from the same
16
                common nucleus of operative facts alleged by Plaintiff in his pleadings and
17
                the arguments made in the Action.
18
     VI.   RETENTION OF JURISDICTION AND DISMISSAL
19
           A.   This Agreement shall become effective upon final court approval (the
20
                “Effective Date”). Promptly following the Effective Date, Plaintiff shall file
21
                a stipulated request for dismissal and judgment.        This Action shall be
22
                dismissed upon the Court’s approval of the stipulated request for dismissal
23
                and entry of judgment (the “Dismissal Date”).
24
           B.   Notwithstanding such dismissal, the Court will retain jurisdiction following
25
                the Dismissal Date to interpret or enforce this Agreement and all terms of this
26
                Agreement shall remain in full force and effect for five (5) years following
27
28
                                               26
 1               the Dismissal Date, except as expressly provided in Section VI.C, below. The

 2               parties agree that the Agreement terminates at the conclusion of the five (5)

 3               year term. The Parties further agree that they shall jointly request that the

 4               stipulated request for dismissal and judgment shall provide as follows:
                         The Court shall retain jurisdiction over all disputes
 5                       between and among the Parties arising out of the
                         Agreement, including but not limited to interpretation and
 6                       enforcement of the terms of the Agreement, except as
                         otherwise provided in the Agreement, for a term of five (5)
 7                       years.

 8
            C.   For three (3) years following the Dismissal Date, Defendants will continue to
 9
                 provide the notices to Class Counsel required by Sections II.I and III.F.
10
                 Thereafter, the Saravia Notice shall only be provided to the attorney or
11
                 accredited representative identified on a properly executed and filed Form
12
                 EOIR 28 or G-28 Notice of Entry of Appearance as Attorney or Accredited
13
                 Representative and sponsor.        Any attorney or accredited representative
14
                 appearing on behalf of a class member at the Saravia Hearing or in
15
                 connection with an appeal to the Board of Immigration Appeals must also
16
                 comply with all requirements for filing a Notice of Entry of Appearance with
17
                 the Immigration Court or Board of Immigration Appeals as appropriate.
18
     VII.   DISPUTE RESOLUTION PROCEDURES.
19
            A.   Disputes Regarding Implementation. The Government will implement the
20
                 terms laid out in Claims 1-3 of this Agreement within thirty (30) days of the
21
                 Effective Date (the “Implementation Date”).       USCIS will implement the
22
                 terms laid out in Claim 4 within sixty (60) days of the Effective Date (the
23
                 “Claim 4 Implementation Date”).            Within ten (10) days of the
24
                 Implementation Date and the Claim 4 Implementation Date, respectively, the
25
                 Government will provide written reports confirming that it has implemented
26
                 the terms of this Agreement and detailing the steps the Government has taken
27
28
                                               27
 1   to do so (the “Implementation Report”).      For the purposes of Claim 4,

 2   implementation refers to the programmatic change outlined in Section IV.B,

 3   the acceptance of requests to re-open Class Member cases upon request as

 4   provided above, and the ability to adjudicate Class Member applications per

 5   the procedures outlined above.     All Class Member applications will be

 6   adjudicated in the normal course of business and will not be given special

 7   priority over applications by non-Class Members.

 8   1.     If, after receiving an Implementation Report (or in the event the

 9          Government fails to timely provide an Implementation Report on

10          either the Implementation Date or the Claim 4 Implementation Date),

11          Plaintiff believes that any part of this Agreement has not been

12          implemented or lacks sufficient information to determine whether the

13          Agreement has been implemented, Plaintiff will provide the

14          Government with written notice and an opportunity to cure any such

15          failure within thirty (30) days of such written notice (the “Cure

16          Period”). The Parties may agree to extend the Cure Period in writing.

17   2.     If, after the expiration of the Cure Period (and any mutually agreed

18          extensions thereof), Plaintiff believes that the Government has still

19          failed to implement the terms of this Agreement or to provide the

20          Implementation Report, either Party may seek review from Judge

21          Beeler (or her successor, hereinafter, the “Mediator”). The Mediator

22          shall be empowered to issue binding decisions and to order the

23          Government to take specific measures necessary to implement the

24          terms of this Agreement.

25   3.     Notwithstanding the foregoing, if before the Cure Period Expires,

26          Plaintiff has a good faith belief that immediate, irreparable harm to a

27          Class Member or members is imminent and cannot be resolved within

28
                                  28
 1               the thirty (30) day time frame specified in Section VII.A.1, the Parties

 2               agree that Plaintiff need not wait for the expiration of the Cure Period

 3               and may seek the Mediator’s immediate review.

 4   B.   Disputes Regarding Compliance.          The Parties also acknowledge that

 5        disputes may arise as to the interpretation or scope of, or the Government’s

 6        compliance with, the Agreement (or which otherwise arise out of or related to

 7        the Agreement), after the Implementation Date (a “Dispute”).

 8        1.     If either Party has a good faith belief that the other Party is not in

 9               compliance with the requirements of this Agreement, the complaining

10               Party shall promptly notify the other Party, in writing, of the specific

11               grounds upon which noncompliance is alleged (the “Notice of

12               Dispute”). The Notice of Dispute setting forth the disputed issue(s)

13               shall be served on Plaintiff to:
                 STEPHEN KANG
14               ACLU IMMIGRANTS’ RIGHTS PROJECT
                 39 Drumm Street
15               San Francisco, CA 94111
16               skang@aclu.org

17               And on Defendants to:
18               NICOLE N. MURLEY
                 Senior Litigation Counsel
19               Department of Justice
                 Civil Division
20               Office of Immigration Litigation
                 District Court Section
21
                 P.O. Box 868
22               Washington, D.C. 20044
                 Tel: (202) 616-0473
23               Email: Nicole.Murley@usdoj.gov

24
          2.     The Parties shall promptly meet and confer in a good faith effort to
25
                 informally resolve the Dispute. Additionally, at any time upon or
26
                 after serving a Notice of Dispute, either Party may reserve with the
27
28
                                        29
 1        Mediator a date for the telephonic mediation of the dispute (“Dispute

 2        Mediation”). The Dispute Mediation shall take place no fewer than

 3        ten (10) business days after the service of the Notice of Dispute,

 4        unless the Parties agree otherwise.

 5   3.   If the Dispute cannot be resolved within twenty (20) business days of

 6        the Notice of Dispute or the Mediator agrees that the Parties have

 7        reached a stalemate, then either Party may move to enforce the

 8        Agreement in the United States District Court for the Northern

 9        District of California. Notwithstanding the foregoing, the Parties may

10        agree to extend the informal and formal mediation periods when

11        appropriate.

12   4.   The Parties agree that the statements or conduct occurring at or in

13        conjunction with the mediation process described in Section VII.B.1-3

14        of the Agreement shall be confidential and that no public disclosure

15        shall be made regarding statements made or conduct occurring in the

16        mediation process at any time before, during, or after the mediation

17        process. All documents and information disclosed by either Party

18        during the mediation process shall not be admissible in any judicial

19        proceeding. All statements or conclusions of the mediator shall not be

20        admissible in any subsequent judicial proceeding. The parties may

21        disclose the issues presented and, following the mediation, the final

22        result may be disclosed.

23   5.   If Plaintiff has a good faith belief that immediate, irreparable harm to

24        a Class Member or Members is imminent and cannot be resolved

25        within the time frames specified in Section VII.B—after first

26        providing notice of harm to Defendants’ Counsel—the Parties agree

27        that Plaintiff may make an immediate application for relief to the

28
                                 30
 1                   United States District Court for the Northern District of California.

 2   VIII. CLASSWIDE SETTLEMENT PROCEDURES

 3       A.   Cooperation to Obtain Court Approval. The Parties shall jointly make

 4            reasonable and good faith efforts to secure the Court’s approval of the

 5            Classwide Settlement.

 6       B.   Preliminary Approval and Provisional Class Certification. Plaintiff shall

 7            prepare and file a motion seeking preliminary approval of the Classwide

 8            Settlement and provisional class certification no later than September 25,

 9            2020, and set the preliminary approval hearing for October 15, 2020, at 10:00

10            a.m., or as soon thereafter as may be convenient for or directed by the Court.

11            The motion for preliminary approval of the Classwide Settlement and

12            provisional class certification must request the Court to:

13            1.     Preliminarily approve the Classwide Settlement as being within the

14                   range of a fair, reasonable, and adequate settlement within the

15                   meaning of Federal Rule of Civil Procedure 23 and applicable law,

16                   and consistent with due process;

17            2.     Preliminarily approve the certification of the Settlement Class and the

18                   Claim 4 Benefits Subclass;

19            3.     Appoint Plaintiff as class representative;

20            4.     Appoint Martin S. Schenker, Ashley K. Corkery, and Evan G. Slovak

21                   (Cooley LLP), William Freeman and Sean Riordan (ACLU

22                   Foundation of Northern California), Stephen B. Kang (ACLU

23                   Immigrants’ Rights Project), Holly S. Cooper (Law Offices of Holly

24                   Cooper), and Amy Belsher and Jessica Perry (New York Civil

25                   Liberties Union Foundation) as Class Counsel;

26            5.     Approve the Notice Plan set forth in Section VIII.C;

27            6.     Set the date and time of the Final Fairness Hearing; and

28
                                             31
 1                   7.     Stay all proceedings in the Action against Defendants until the Court

 2                          renders a final decision on approval of the Classwide Settlement.

 3            C.     Notice. The Parties will propose to the Court that the Class Notice shall be

 4                   given to the Class Members upon preliminary approval of the Settlement via

 5                   the following means:

 6                   1.     The Class Notice shall be substantially in the form of Exhibit A to

 7                          this Agreement.

 8                   2.     Within fourteen (14) days of the Court’s preliminary approval of the

 9                          Settlement:

10                          a.     Defendants shall compile a list of the following individuals:

11                                 all existing Settlement Class Members who are under 18 years

12                                 of age at the time the Class Notice is sent; all Claim 4 Benefits

13                                 Subclass Members, and all children who Defendants

14                                 previously identified as Class Members (“Class List”). This

15                                 List will contain the following information:       the Class or

16                                 Subclass Member’s name; last known address (if any); last

17                                 known address of the Class or Subclass Member’s sponsor (if

18                                 any); and last known address of any attorney who is currently

19                                 entered as counsel before DHS, USCIS, or EOIR for the Class

20                                 or Subclass Member.

21                          b.     Defendants will send a copy of the Class Notice directly via

22                                 U.S. Mail to the last known address (if any), or to the last

23                                 known address of the sponsor (if any), of all individuals on the

24                                 Class List, as well as the last known address of any attorney

25                                 who is currently entered as counsel before DHS, USCIS, or

26                                 EOIR for an individual on the Class List.6

27   6
         All mailed and posted Class Notices shall include the Spanish translations provided by

28
                                                  32
 1                          c.      Defendants will provide Plaintiff with a copy of the Class List.

 2                  3.      In addition, the Class Notice shall be distributed by publication as

 3                          follows, within seven (7) days of preliminary approval of the

 4                          Settlement:

 5                          a.      Defendants shall post a copy of the Class Notice in a

 6                                  reasonably accessible location on a website controlled by

 7                                  Defendants in accessible formats in English and Spanish.

 8                          b.      Defendants shall post a copy of the Class Notice in a

 9                                  reasonably accessible location in all ORR secure, staff-secure

10                                  facilities, and residential treatment centers, and any DHS

11                                  facilities where Settlement Class Members are reasonably

12                                  likely to be held after rearrest.     Within seven (7) days of

13                                  preliminary approval, Defendants shall provide Plaintiffs with

14                                  a list of all ORR and DHS facilities where they have posted

15                                  the Class Notice. Plaintiff may then propose other ORR and

16                                  DHS facilities they reasonably believe are likely to hold

17                                  Settlement Class Members after rearrest, and the parties will

18                                  meet and confer concerning whether the Class Notice should

19                                  be posted in those additional facilities.

20                          c.      Plaintiff shall post a copy of the Class Notice on the websites

21                                  of the National ACLU, ACLU of Northern California, and

22                                  New York Civil Liberties Union Foundation in accessible

23                                  formats in English and Spanish;

24                          d.      Plaintiff shall disseminate the Class Notice and Agreement to

25                                  all attorneys who have previously represented children at

26                                  Saravia Hearings, and are known to Class Counsel. Plaintiff

27   Plaintiff and agreed to by the Parties.

28
                                                    33
 1                       will also disseminate the Class Notice and Agreement via

 2                       electronic    mail   list-servs   of   attorneys   who   provide

 3                       immigration legal services to children. Any notices posted on

 4                       websites shall remain posted for no less than sixty (60) days.

 5                       The Parties will advise the Court as part of the motion for

 6                       Final Approval confirming that notice has been issued

 7                       according to this Section.

 8        4.     The Parties will make best efforts to agree to amend the Class Notice

 9               and notice procedures as required by the Court in order to obtain

10               Court approval and adoption of the terms of this Agreement in a final

11               order in this case.

12        5.     Nothing in this paragraph or this Agreement shall prevent Class

13               Counsel from further disseminating the Class Notice to, inter alia,

14               other non-profit organizations and/or legal services providers.

15               Additionally, nothing in this paragraph or this Agreement shall

16               prevent Class Counsel from issuing any press release regarding this

17               Agreement or otherwise obtaining press attention for the Agreement.

18   D.   Objections.    Any Class Member who wishes to object to the fairness,

19        reasonableness or adequacy of the class relief set forth in Sections II-IV of

20        this Agreement must mail them to the Class Action Clerk, United States

21        District Court for the Northern District of California, San Francisco Division,

22        or file them in person at any location of the United States District Court for

23        the Northern District of California within forty-five (45) calendar days after

24        the date the Notice mailing described in Section VIII.C.3.b is complete. The

25        delivery date is deemed to be the date the objection is deposited in the U.S.

26        Mail or international mail as evidenced by the postmark. Written objections

27        must be verified by a declaration under penalty of perjury or a sworn affidavit

28
                                         34
 1        and must include: (a) the name and case number of the Action, (b) the full

 2        name, address, and telephone number of the person objecting; (c) a statement

 3        of each objection; and (d) a written brief detailing the specific reasons, if any,

 4        for each objection, including any legal and factual support the objector

 5        wishes to bring to the Court’s attention and any evidence the objector wishes

 6        to introduce in support of the objection(s). Any Class Member who submits a

 7        written objection, as described in this paragraph, has the option to appear at

 8        the Final Fairness Hearing, either in person or through counsel hired at the

 9        Class Member’s expense, to object to the fairness, reasonableness, or

10        adequacy of the Classwide Settlement.           If a Class Member makes an

11        objection through an attorney, the Class Member shall be responsible for his

12        or her personal attorneys’ fees and costs.

13   E.   Final Order Approving Classwide Settlement. Before the Final Fairness

14        Hearing, Plaintiff must apply for Court approval of a proposed Final Order.

15        In support of the Final Approval Order, the parties shall provide the Court

16        with declarations attesting to the notice procedures utilized.

17   F.   Notice of Final Approval. Upon Final Approval of the Settlement, the

18        Parties shall provide notice of Final Approval to the Class by the following

19        means:

20        1.       Meeting and conferring concerning language for a final Class Notice

21                 (in English and Spanish), and a shortened version of that Notice for

22                 posting in ORR and DHS facilities, within seven (7) days of Final

23                 Approval;

24        2.       Posting Updated Class Notice (in English and Spanish), to the same

25                 websites and distribution lists as set forth in Section VIII.C.3

26        3.       Within 30 days from the date of Final Approval of the Settlement,

27                 Defendants will mail the Updated Class Notice (in English and

28
                                          35
 1                     Spanish) to each individual on the Class List, and the last known

 2                     address of any attorney who is currently entered as counsel before

 3                     DHS, USCIS, or EOIR for the Class or Subclass Member.

 4                     Defendants will confirm to Class Counsel via email that such mailing

 5                     has been sent within five (5) business days of mailing.

 6              4.     Defendants will also post and make available the shortened version of

 7                     the Updated Class Notice in all facilities described in Section

 8                     VIII.3.C.b. Should the Parties become aware of other facilities that

 9                     are reasonably likely to hold Class Members, the Parties will meet and

10                     confer on an ongoing basis concerning posting the updated Class

11                     Notice in those facilities.

12   IX.   ADDITIONAL PROVISIONS

13         A.   No Admission of Wrongdoing. This Agreement, whether or not executed,

14              and any proceedings taken pursuant to it:

15              1.     shall not be offered or received against the Defendants as evidence of,

16                     or construed as or deemed to be evidence of, any presumption,

17                     concession, or admission by any of the Defendants of the truth of any

18                     fact alleged by the Plaintiff or the validity of any claim that had been

19                     or could have been asserted in the Action or in any litigation, or the

20                     deficiency of any defense that has been or could have been asserted in

21                     the Action, or of any liability, negligence, fault, or wrongdoing of the

22                     Defendants; or any admission by the Defendants of any violations of,

23                     or failure to comply with, the Constitution, laws or regulations; and

24              2.     shall not be offered or received against the Defendants as evidence of

25                     a presumption, concession, or admission of any liability, negligence,

26                     fault, or wrongdoing, nor shall it create any substantive rights or

27                     causes of action against any of the parties to this Agreement, in any

28
                                               36
 1               other civil, criminal, or administrative action or proceeding, other than

 2               such proceedings as may be necessary to effectuate the provisions of

 3               this Agreement; provided, however, that if this Agreement is

 4               approved by the Court, Defendants may refer to it and rely upon it to

 5               effectuate the liability protection granted them hereunder.

 6   B.   Real Parties in Interest. In executing this Agreement, the Parties warrant

 7        and represent that they, including Plaintiff in her representative capacity on

 8        behalf of the Class Members and Subclass members, are the only persons

 9        having any interest in the claims asserted in this Action.       Neither these

10        claims, nor any part of these claims, have been assigned, granted, or

11        transferred in any way to any other person, firm, or entity.

12   C.   Voluntary Agreement. The Parties executed this Agreement voluntarily and

13        without duress or undue influence.

14   D.   Binding on Successors. This Agreement binds and benefits the Parties’

15        respective successors, assigns, legatees, heirs, and personal representatives,

16        including those which may result from a reorganization of the relevant

17        Government agencies.

18   E.   Authorization. Each Party warrants and represents that each Party is fully

19        entitled and duly authorized to give this complete and final release and

20        discharge.

21   F.   Entire Agreement. This Agreement and attached exhibits contain the entire

22        agreement between the Parties and constitute the complete, final, and

23        exclusive embodiment of their agreement with respect to the Action. This

24        Agreement is executed without reliance on any promise, representation, or

25        warranty by any Party or any Party’s representative other than those expressly

26        set forth in this Agreement.

27   G.   Exhibits. The exhibits to this Agreement are integral parts of the Agreement

28
                                         37
 1        and the settlement and are incorporated into this Agreement as though fully

 2        set forth in the Agreement.

 3   H.   Modifications and Amendments. No amendment, change, or modification

 4        to this Agreement shall be valid unless in writing signed by the Parties or

 5        their counsel.

 6   I.   Governing Law. This Agreement is governed by federal law and must be

 7        interpreted under federal law and without regard to conflict of laws

 8        principles.

 9   J.   Further Assurances. The Parties must execute and deliver any additional

10        papers, documents and other assurances, and must do any other acts

11        reasonably necessary, to perform their obligations under this Agreement and

12        to carry out this Agreement’s expressed intent.

13   K.   Execution Date.     This Agreement is deemed executed on the date the

14        Agreement is signed by all of the undersigned.

15   L.   Counterparts. This Agreement may be executed in counterparts, each of

16        which constitutes an original, but all of which together constitute one and the

17        same instrument. Several signature pages may be collected and annexed to

18        one or more documents to form a complete counterpart. Photocopies or PDFs

19        of executed copies of this Agreement may be treated as originals.

20   M.   Recitals. The Recitals are incorporated by this reference and are part of the

21        Agreement.

22   N.   Severability. If any provision of this settlement is declared by the Court to

23        be invalid, void, or unenforceable, the remaining provisions of this Settlement

24        shall continue in full force and effect, unless the provision declared to be

25        invalid, void, or unenforceable is material, at which point the Parties shall

26        attempt in good faith to renegotiate the provision of this Settlement that was

27        declared invalid, void or unenforceable.

28
                                        38
 1             O.     Deadlines. All deadlines in this Agreement will be calculated in accordance

 2                    with the guidelines set forth in Federal Rule of Civil Procedure 6(a).

 3             P.     Force Majeure. Any Defendant(s) shall be excused from compliance with

 4                    the terms and conditions of this Agreement and required by the

 5                    Implementation Date to the extent and for such time that performance is

 6                    impossible or impracticable by circumstances that it either could not have

 7                    reasonably anticipated or is beyond its reasonable control, including, but not

 8                    limited to, any act of God, pandemic disease, fire, flood, earthquake,

 9                    explosion, war, or terrorist attack (a “Force Majeure Event”). Any Defendant

10                    seeking an extension from compliance due to the occurrence of a Force

11                    Majeure Event must notify Plaintiff by email as soon as reasonably possible

12                    (but in all events no later than three business days) after the occurrence of the

13                    Force Majeure Event, specifying the nature and extent of the Force Majeure

14                    Event, the anticipated duration of such Defendant(s)’s inability to fully

15                    perform hereunder as a result of such Force Majeure Event, and the efforts

16                    such Defendant(s) is undertaking to mitigate the impact of the Force Majeure

17                    Event. A Defendant(s) whose performance hereunder is impacted by a Force

18                    Majeure event must undertake diligent efforts to minimize the impact of such

19                    Force Majeure Event on its performance. Performance hereunder shall not be

20                    excused for delays to the extent they have occurred regardless of a Force

21                    Majeure Event.

22             The undersigned, by their signatures on behalf of Plaintiff and Defendants, warrant

23   that upon execution of this Agreement in their representative capacities, their principals,

24   agents, assignees, employees, successors, and those working for or on behalf of Defendants

25   and Plaintiff shall be fully and unequivocally bound hereunder to the full extent authorized

26   by law.

27
28
                                                     39
     Dated: __________, 2020   COOLEY LLP
 1
 2
 3                             By:
                                     Martin S. Schenker
 4

 5   Dated: __________, 2020   AMERICAN CIVIL LIBERTIES UNION
                               IMMIGRANTS’ RIGHTS PROJECT
 6
 7
                               By:
 8                                   Stephen B. Kang
 9
     Dated: __________, 2020   AMERICAN CIVIL LIBERTIES UNION
10                             FOUNDATION OF NORTHERN CALIFORNIA
11
12                             By:
                                     William S. Freeman
13
14   Dated: __________, 2020   LAW OFFICES OF HOLLY COOPER
15
16
                               By:
17                                   Holly S. Cooper
18
     Dated: __________, 2020   NEW YORK CIVIL LIBERTIES UNION
19                             FOUNDATION
20
21                             By:
22                                   Amy Belsher
                                     Attorneys for Petitioner/Plaintiff
23
24
25
26
27
28
                               40
     Dated: __________, 2020   UNITED STATES DEPARTMENT OF JUSTICE
 1
 2
 3                             By:
                                     Nicole N. Murley
 4                                   Counsel for Respondents/Defendants
 5
 6
 7
 8

 9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28
                               41
Exhibit A
          SARAVIA V. BARR – NOTICE OF PROPOSED
                       SETTLEMENT
     If you are a non-citizen minor who came to the United States as an
  unaccompanied child, was released from government custody, and then re-
  arrested by immigration authorities under suspicion of gang membership,
      your rights may be affected by a proposed class action settlement.
A proposed settlement has been reached in a class action lawsuit called Saravia v. Barr, Case No.
3:17-cv-03615 (N.D. Cal.). This lawsuit is about the rights of noncitizen minors who were once
detained in U.S. government custody by the Office of Refugee Resettlement (“ORR”), released
to parents or other sponsors in the United States, and then re-arrested by the government based on
allegations of gang membership or affiliation. The parties in the lawsuit have proposed to settle
the case, and a federal court must decide whether to approve the settlement.

This Notice will tell you about your rights under this proposed settlement. You are not being
sued, and this is not an advertisement. If you think this Settlement relates to you, please read.

                                 What is the lawsuit about?
Saravia v. Barr is a federal court case brought on behalf of a class of noncitizen minors who
entered the United States as unaccompanied minors, were detained by ORR, were released to a
parent or other sponsor, and were later rearrested by immigration officials based on allegations of
gang affiliation. A case like this is brought on behalf of a whole group of people who are
alleging similar legal disputes.

The case alleges that the rearrest and detention of, and denial of immigration benefits to, these
minors violates the U.S. Constitution, the Trafficking Victims Protection Reauthorization Act (
“TVPRA”), and other laws. In November 2017, a federal Judge issued an order requiring that
the government provide Class Members with a hearing before an immigration judge within seven
days of their rearrest (called a “Saravia Hearing”). See Saravia v. Sessions, 280 F. Supp. 3d
1168, 1197-98 (N.D. Cal. 2017).

After additional litigation, Plaintiff and the government subsequently agreed to a settlement,
which will (1) provide Class Members with the right to a Saravia Hearing pursuant to certain
procedures, and (2) provide certain rights to Class Members with respect to their applications for
certain immigration benefits, including applications for asylum, Special Immigrant Juvenile (
“SIJ”) status, or T or U nonimmigrant status.

The government denies any wrongdoing, but is settling the case in order to avoid the expense and
resources to keep fighting the case. The Plaintiff and their attorneys believe that the Settlement
provides important rights and benefits for the Class, and that it is in the best interests of the Class
to settle the case, while avoiding the expense and delay of continuing to litigate the case.

                                        Who is included?
There are two groups of people who will have rights under this Settlement. You may be a “Class
Member,” and you may also be a “Subclass Member.”

You may be a Class Member if you:

      Are a noncitizen minor;
      Came to the United States as an unaccompanied minor;
      Were previously detained in Office of Refugee Resettlement (“ORR”) custody and then
       released to a parent or other sponsor;
      Were rearrested by the Department of Homeland Security (“DHS”) based, in whole or in
       part, on allegations of gang affiliation; and
      were not subject to a final order of removal.

You may also be a Subclass Member if you:

      Are or were a Class Member as described above; and
      Applied for asylum, Special Immigrant Status (“SIJ”), T or U nonimmigrant status, or a
       waiver of inadmissibility or application for adjustment of status that is related to an
       application for asylum, SIJ status, or T or U nonimmigrant status, before the age of 21;
       and
      Your application was denied by United States Citizenship and Immigrant Services (
       “USCIS”) when any information that you are or may have been affiliated with a gang is
       the basis for the denial.

                      What rights does the settlement provide?
This is only a summary of the Settlement. If you want to know more, you should read the
Settlement or talk to your lawyer to learn more about it.

The Settlement affects the U.S. government’s authority to arrest or detain the Class Members.
Among other things, the Settlement Agreement requires that the U.S. government will:

      Adopt policies and procedures for how ICE arrests minors who are suspected of being
       gang members or affiliates. These policies require ICE to follow guidance in determining
       before any operation whether any unaccompanied alien children (“UAC”) may be
       encountered. If ICE arrests a UAC, ICE must contact other ICE officers and lawyers for
       guidance concerning the legal requirements that apply to the arrest or detention of Class
       Members. If the Class Member’s circumstances have not changed since their last release
       from ORR, the Class Member will be released to the prior sponsor they were released to,
       or to immediate family members who have no ascertainable criminal history and/or were
       not targets of the operation.
      Ensure that ICE officers are trained on the procedures and policies for arresting Class
       Members.
If a Class Member is arrested, the Settlement ensures that he or she will get a hearing before an
immigration judge where they can argue that he or she should not be detained. The Settlement
requires that the hearing will follow these rules:
     The hearing must take place within ten days of the rearrest, unless the Class Member
        wants more time to get ready for the hearing or find a lawyer for the hearing.
     The government will give the Class Member notice and information explaining the nature
        of the proceedings. This notice must be given to the Class Member and his or her counsel
        within 48 hours of the rearrest.
     The Class Member will also have the right to select where the hearing will take place.
            o If the Class Member is in ICE detention, the hearing will take place in the place of
                the immigration court nearest to the Class Member’s rearrest, unless within five
                days, the Class Member chooses to have the hearing take place in the immigration
                court nearest to where they are currently detained, or the place where they lived
                before they were arrested.
            o If the Class Member is in ORR detention, the Class Member can choose whether
                to have the hearing in the immigration court nearest to the place they are currently
                detained, or where they were rearrested, or where the Class Member was living
                before they were rearrested, unless there is no ORR facility willing to accept the
                minor within three hours’ drive of the immigration court where the Class Member
                was rearrested or living before they were rearrested.
     At this hearing, the government has the burden to show how the circumstances have
        changed since the Class Member was released to his or her sponsor such that the Class
        Member is either a danger to the community or is a flight risk justifying his/her detention.
        The Class Member has the right to hire a lawyer for that hearing, or to ask for time to find
        a lawyer.
     If a Class Member wins their hearing, the Class Member must be released to their
        previous sponsor, or if in ICE’s custody a parent or legal guardian, within three (3)
        calendar days, except where the sponsor is either unable or unfit to reassume custody.
     If the previous sponsor is not available anymore, or ORR has evidence that the prior
        sponsor, or others in the sponsors household, are abusing or neglecting the Class Member
        or other children living with them, or (in some cases) the child was not living with the
        prior sponsor before rearrest, ORR will evaluate whether the child can be released to a
        new sponsor.
     Any Class Member who is not released within three (3) days will be put in a shelter if
        there is one available to take the child.

The Settlement also sets procedures for Subclass Members who applied for certain immigration
benefits before USCIS, and were denied those benefits because the government accused them of
being gang members or affiliates.

The benefits at issue are Special Immigrant Juvenile Status, T-visas, U-visas, and asylum. The
Settlement does not involve other immigration benefits, and does not involve immigration
benefits that you apply for in immigration court.

The Settlement requires the government to:
      Adopt policies and procedures for Subclass Members who apply for Special Immigration
       Juvenile Status, which affects USCIS’s ability to rely on allegations of gang affiliation or
       membership to deny immigration benefits.
      Give Subclass Members notice and evidence, or a summary of evidence, if the
       government wants to deny immigration benefits based on allegations of gang affiliation.
      Give Subclass Members the chance to respond with their own arguments and evidence.
      Give any Subclass Member who was previously denied an immigration benefit based on
       allegations of gang affiliation the chance to apply for a new decision.

The Settlement Agreement does not provide any monetary payments to Class Members, but also
does not prevent Class Members from filing other lawsuits seeking money for harms they may
have suffered due to the facts in the lawsuit.

If the Settlement Agreement is approved, Class Members will settle the legal claims identified in
the Agreement and agree to stop fighting this lawsuit. All of the terms of the proposed
Settlement are subject to Court approval at a “Final Approval Hearing” which is explained
below. A copy of the Settlement Agreement is available at ________________, or, if this Notice
was mailed, is enclosed.

                    You have the right to object to the Settlement.
If you like the Settlement’s terms, you don’t have to do anything.

If you are not satisfied with the Settlement, you do not have the right to opt out of it. But you do
have the right to ask the Court to deny approval for the Settlement by filing an objection. If the
Court denies approval, the lawsuit will continue. If that is what you want to happen, you must
object. You may object to the proposed settlement in writing. If you object in writing, you may
also appear at the Final Approval Hearing, either in person or through your own attorney. If you
appear through your own attorney, you are responsible for hiring and paying that attorney.

All written objections and supporting papers must:

      Clearly identify the following case name and number: Saravia v. Barr, Case No. 3:17-cv-
       03615 (N.D. Cal.);
      Be submitted to the Court either by mailing them to the Class Action Clerk, United States
       District Court for the Northern District of California, San Francisco Courthouse, 450
       Golden Gate Avenue, San Francisco, CA 94102, or by filing them in person at any
       location of the United States District Court for the Northern District of California, and
      Be filed or postmarked on or before ________, 2020.


  When and where will the Court decide whether to approve the Settlement?
The Final Approval Hearing will be held on ________, 2020, at ________ AM/PM at Courtroom
4, 17th Floor, 450 Golden Gate Avenue, San Francisco, CA 94102, to determine the fairness,
reasonableness, and adequacy of the proposed Settlement. The date may change without further
notice to the class.

                           Where can I get more information?
This notice summarizes the proposed settlement. For the full terms of the settlement, please see
the attached Settlement Agreement. You should feel free to talk to your lawyer if you want to
know more about the Settlement.

The Settlement Agreement is also available at the following websites: WEBSITES

You can also contact Class Counsel at these mail or email addresses:

Stephen Kang
ACLU IMMIGRANTS’ RIGHTS PROJECT
39 Drumm Street
San Francisco, CA 94111
skang@aclu.org

Ashley Corkery
COOLEY LLP
101 California St., 5th Floor
San Francisco, CA 94111
acorkery@cooley.com

This notice summarizes the proposed settlement. For the precise terms and conditions of the
settlement, please see the settlement agreement by accessing the Court docket in this case, for a
fee, through the Court’s Public Access to Court Electronic Records (PACER) system at
https://ecf.cand.uscourts.gov, or by visiting the office of the Clerk of the Court for the United
States District Court for the Northern District of California, San Francisco Division, between
9:00 a.m. and 4:00 p.m., Monday through Friday, excluding Court holidays.


PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK’S OFFICE
TO INQUIRE ABOUT THIS SETTLEMENT.




                                       Class Counsel
Proposed Class Counsel for Settlement Class:

Martin S. Schenker
Ashley K. Corkery
Evan G. Slovak
COOLEY LLP
101 California St., 5th Floor
San Francisco, CA 94111

Stephen B. Kang
AMERICAN CIVIL LIBERTIES UNION
IMMIGRANTS’ RIGHTS PROJECT
39 Drumm Street
San Francisco, CA 94111

William S. Freeman
Sean Riordan
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF NORTHERN CALIFORNIA
39 Drumm Street
San Francisco, CA 94111

Holly S. Cooper
LAW OFFICES OF HOLLY COOPER
P.O. Box 4358
Davis, CA 95617

Amy Belsher
Jessica Perry
NEW YORK CIVIL LIBERTIES UNION FOUNDATION
125 Broad Street, 19th Floor
New York, NY 10004
